         Case 1:15-cv-02739-LAP Document 269 Filed 01/25/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------- x
PETERSEN ENERGÍA INVERSORA,          :
S.A.U. and PETERSEN ENERGÍA, S.A.U., :
                                     :               Case No.: 1:15-CV-02739 (LAP)
                  Plaintiffs,        :
                                     :
                                     :
                  v.                 :
                                     :
ARGENTINE REPUBLIC and YPF S.A., :
                                     :
                  Defendants.
------------------------------- x


-------------------------------              x
ETON PARK CAPITAL MANAGEMENT,                :
L.P., ETON PARK MASTER FUND, LTD.,           :
ETON PARK FUND, L.P.,                        :       Case No.: 1:16-CV-08569 (LAP)
                                             :
                                             :
                      Plaintiffs,            :
                                             :
                      v.                     :
                                             :
ARGENTINE REPUBLIC and YPF S.A.,             :
                                             :
               Defendants.
------------------------------- X


                           DECLARATION OF THOMAS C. WHITE

               I, Thomas C. White, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of

perjury as follows:

       1.      I am a member of the bar of this Court and a partner of Sullivan & Cromwell LLP,

counsel to Defendant the Republic of Argentina in the above-captioned actions. I make this

Declaration in order to place before this Court certain documents referenced in Defendant’s

Opposition to Plaintiffs’ Categorical Assertion of Privilege Over All Communications with

Burford Capital.
       Case 1:15-cv-02739-LAP Document 269 Filed 01/25/21 Page 2 of 3




      2.     Attached hereto are true and correct copies of the following:

Transcript of the December 22, 2020 conference before the Court                 Exhibit 1

Transcript of November 4 and 5, 2020 deposition of Armando Betancor             Exhibit 2

Petersen Energía, S.A Form 13D filed with the United States Securities and Exhibit 3
Exchange Commission (“SEC”) on February 21, 2008

Supplemental Agreement dated February 21, 2008 between Repsol YPF, S.A. Exhibit 4
and Petersen Energía Pty Ltd., Enrique Eskenazi, Sebastian Eskenazi, Matias
Eskenazi Storey, and Ezequiel Eskenazi Storey, filed with the SEC as Exhibit
99.13 to Petersen Energía, S.A.’s Form 13D

Agreement for the Amicable Settlement and Compromise of Expropriation Exhibit 5
dated February 27, 2014 between the Argentine Republic and Repsol S.A.,
Repsol Capital S.L. and Repsol Butano S.A., (English Translation)

Plan of Liquidation dated October 6, 2014, filed with the Third Commercial Exhibit 6
Court of Madrid, Spain, by Petersen’s bankruptcy administrator (English
Translation)

Letter dated January 14, 2021 from Steven H. Reisberg to Robert J. Giuffra, Jr., Exhibit 7
et al.

Joint bid to acquire compensatory rights of Petersen Energía Inversora, S.A.U. Exhibit 8
and Petersen Energía, S.A.U. dated January 13, 2015 filed in the Third
Commercial Court of Madrid, Spain by Langdell Investments, LLC (English
Translation)

Report on Plan of Liquidation dated March 13, 2015, filed with the Third Exhibit 9
Commercial Court of Madrid, Spain, by Petersen’s bankruptcy administrator
(English Translation)

Claim Prosecution Agreement dated March 4, 2015 between Prospect Exhibit 10
Investments LLC and Petersen Energía Inversora, S.A.U. and Petersen Energía,
S.A.U.

Transcript of October 29, 2020 deposition of Christopher Bogart                 Exhibit 11

Capital Provision Agreement dated November 3, 2016 between Eton Park Fund, Exhibit 12
LP, Eton Park Master Fund, Ltd., and Eton Park Capital Management, L.P.

Transcript of Burford Capital Q4 2019 Earnings Call dated April 28, 2020        Exhibit 13

FY 2019 Annual Report of Burford Capital                                        Exhibit 14


                                             -2-
        Case 1:15-cv-02739-LAP Document 269 Filed 01/25/21 Page 3 of 3




FY 2016 Annual Report of Burford Capital                                            Exhibit 15

Letter dated October 12, 2020 from Laura Harris to Robert J. Giuffra, Jr., et al.   Exhibit 16

Transcript of the November 24, 2020 conference before the Court                     Exhibit 17

Article by Daniel Fisher, “As NYC Bar considers ethics of litigation finance, it Exhibit 18
will keep secret the comments it received from the public,” dated June 7, 2019,
obtained from website of Legal Newsline

Profile of Derek T. Ho, obtained from website of Kellogg, Hansen, Todd, Figel Exhibit 19
& Frederick PLLC

Report from the U.S. Chamber Institute for Legal Reform, “Selling More Exhibit 20
Lawsuits, Buying More Trouble,” dated January 2020



                   Executed on January 25, 2021 in New York, New York.

                                                       /s/ Thomas C. White
                                                            Thomas C. White




                                               -3-
